El Juez Asociado Señor Kolthoff Caraballo
emitió la opinión del Tribunal.
En SLG Pérez-Rivera v. Registrador, 189 DPR 729 (2013), resolvimos, en el contexto de una solicitud de ins-cripción de un régimen de propiedad horizontal, que “un re-gistrador no puede revisar la razonabilidad y la validez de unas condiciones restrictivas inscritas previamente en el Registro de la Propiedad”.(1) Específicamente señalamos que los argumentos que proponían los peticionarios “[estaban] sujetos a la evaluación de factores extrar[r]egistrales, los cuales no constaban en los documentos presentados ante el Registro”.(2)
En esta ocasión, nos corresponde determinar si la Regis-tradora de la Propiedad actuó correctamente al denegar la inscripción de un régimen de propiedad horizontal por su incompatibilidad con unas servidumbres en equidad pre-viamente inscritas en el Registro de la Propiedad. Resolve-mos que la Registradora actuó correctamente.
f — I
El 2 de noviembre de 2001, la parte peticionaria Park Tower, S.E. compareció al Registro de la Propiedad (Regis-tro), Sección II de San Juan, para presentar la Escritura Núm. 49 sobre “Constitución del Régimen de la Propiedad Horizontal de Hyde Park Tower”, otorgada en San Juan el *24725 de septiembre de 20.01 ante el notario Jorge Cela Ureña. Tal régimen de propiedad horizontal se constituiría en una finca de su propiedad identificada con el número 7771, ins-crita al folio 149 del tomo 224 de Río Piedras Norte, Sec-ción II del Registro de la Propiedad de San Juan.
Dicha finca consiste del solar 225 de la Urbanización Hyde Park de Río Piedras, San Juan, Puerto Rico, con una cabida superficial de 905.2568 metros cuadrados. El solar 225 fue segregado de la finca principal 7557 inscrita al folio 224 del tomo 174 de Río Piedras Norte, Sección II del Re-gistro de la Propiedad de San Juan. La finca 7771 está gravada por su procedencia con unas condiciones restricti-vas de edificación, según surge de la certificación registral.
La certificación registral de la finca 7771, al folio 149, en lo pertinente, expresa lo siguiente:
Es segregación de la finca número siete mil quinientos cin-cuenta y siete [...] Como tal segregación se halla sujeta a con-diciones restrictivas sobre edificación.
Así, en una nota marginal al folio 226 de la finca principal 7557 se expresan, en lo que es pertinente, las siguien-tes condiciones restrictivas sobre edificación:
Por escritura número [120] otorgada en Río Piedras, al [28] de mayo de [1946] ante el notario Eloy Acosta Domenech, D. Juan Valldejuli Rodríguez, mayor de edad, casado con Juana Pelegrina y vecino de Río Piedras, por sí y como apoderado de su citada esposa, cuyas facultades tiene acreditadas en este Registro, manifiesta que la finca de este número la hubo según la inscripción primera anterior y la cual ha sido urbanizada y dividida en solares según plano aprobado por la Junta de Pla-nificación, Urbanización y Zonificación de Puerto Rico y quedó subdividida en diez y ocho manzanas marcadas desde la letra “A” hasta la “R” y siendo el deseo de dicho Valldejuli-Rodríguez y su esposa, hacer una urbanización uniforme en la construc-ción, le imponen a dichos solares las siguientes restricciones: (1) Los solares comprendidos en las manzanas letras A y B y los marcados con los números ciento sesenta y ocho al ciento setenta de la manzana G; y los solares marcados con las nú-meros doscientos cuarenta y seis al doscientos sesenta y cua-tro de la manzana L, los solares marcados con los números *248doscientos sesenta y cinco al doscientos setenta y ocho de la manzana “N”; los solares marcados del número doscientos no-venta y nueve al trescientos nueve de la manzana “N” y los solares marcados con las letras “A”, “B”, “C”, “O” y “P” quedan por la presente asignados como zona comercial, ya que dichos solares dan a las carreteras insulares que pasan por dicha finca. (2) En los solares comprendidos en las manzanas “D”, “E” y “F” podrán construirse casas de apartamientos hasta tres pisos, incluyendo la planta baja cuyos solares quedan de-signados para fines residenciales y sujetos además a las limi-taciones establecidas en las párrafos siguientes. (3) En todos los demás solares se imponen como condiciones las siguientes condiciones restrictivas sobre construcción: (1) En cada uno de estos solares solo podrá construirse una casa para residencia de una o dos familias y su construcción será de concreto ar-mado y bloques y techo de azotea o tejas y aun costo no menor de cinco mil dólares. (Enfasis suplido).
En este caso, el inmueble que la parte peticionaria pre-tende someter al régimen de propiedad horizontal es un edificio de apartamentos de cinco niveles o plantas, con un total de dieciséis apartamentos. Al calificar la escritura mencionada y examinar las constancias del Registro, la Registradora de la Propiedad (Registradora) determinó que la construcción del edificio era contraria a las condicio-nes restrictivas.
En su calificación, señaló la Registradora, existen condi-ciones restrictivas que establecen que en el solar donde se está constituyendo el régimen de propiedad horizontal sola-mente podrá construirse una casa para residencia de una o dos familias. Estas condiciones, señaló la Registradora, im-piden la constitución del régimen de un edificio de cinco plantas y dieciséis apartamentos residenciales, como pre-tende la parte peticionaria.
Ante la calificación de la Registradora, el 26 de diciem-bre de 2012 la parte peticionaria presentó un escrito de recalificación suscrito en la misma fecha por el notario Jorge Cela Ureña. El 16 de abril de 2015, y luego de eva-luar las objeciones a la calificación contenidas en el escrito *249de recalificación, la Registradora denegó la inscripción, rei-terándose en el fundamento de su calificación original.
El 6 de mayo de 2015, la parte peticionaria presentó el Recurso Gubernativo que hoy atendemos. El 12 de mayo de 2015, la Registradora presentó los documentos pertinentes requeridos por el Art. 77 de la Ley Hipotecaria y del Regis-tro de la Propiedad, 30 LPRA see. 2280, y el inciso (i) de la Regla 27 del Reglamento del Tribunal Supremo de Puerto Rico, 4 LPRAAp. XXI-B. Por último, el 26 de mayo de 2015, la Registradora presentó su alegato, con lo cual quedó el caso perfeccionado. Siendo así, nos disponemos a resolver.
I-H I — i
 La calificación registral constituye la piedra angular del principio de legalidad.(3) Esta encuentra su base legal en la Ley Núm. 98 de 8 de agosto de 1979, según enmendada, conocida como Ley Hipotecaria y del Registro de la Propiedad (Ley Hipotecaria),(4) y el Reglamento General para la Ejecución de la Ley Hipotecaria y del Regis-tro de la Propiedad (Reglamento Hipotecario).(5) La califi-cación registral demanda del Registrador ejercer un juicio valorativo sobre la validez y eficacia de los negocios jurídi-cos contenidos en los documentos presentados, de manera que solo tengan acceso al Registro los títulos que cumplan con las exigencias legales.(6)
El Art. 64 de la Ley Hipotecaria(7) establece que el Registrador de la Propiedad está obligado a calificar bajo su responsabilidad la legalidad de los documentos de toda *250clase en cuya virtud se solicite un asiento. En su parte pertinente, el Art. 64 dispone lo siguiente:
Los registradores calificarán, bajo sn responsabilidad la le-galidad de los documentos de toda clase en cuya virtud se solicite un asiento. Dicha calificación comprenderá las formas extrínsecas de los documentos presentados, la capacidad de los otorgantes y la validez de los actos y contratos contenidos en tales documentos. Los registradores fundamentarán su ca-lificación de los actos y contratos a registrarse en los documen-tos que se presenten, los asientos regístrales vigentes y las leyes. íd.
Como también surge del referido texto, el Registrador no cuenta con la facultad para considerar la legalidad de las calificaciones ya efectuadas ni de los asientos extendidos por sus predecesores o por ellos mismos. Es por esto que, al calificar un documento, “el Registrador tiene que atenerse a lo que resulte de los documentos presentados y del estado de derecho creado por inscripciones anteriores. Debe respetar los asientos extendidos [...] los cuales tiene que estimar vá-lidos hasta que los tribunales declaren su nulidad”.(8)
Por último, y muy pertinente a la controversia que nos ocupa, hemos establecido que una de las deficiencias por la cual un Registrador está obligado a denegar la inscripción de un título es la existencia de condiciones restrictivas que impiden el acto o contrato que se pretende inscribir. (9) Además, el Art. 56 de la Ley Hipotecaria,(10) dis-pone que el Registrador no puede permitir la inscripción en el Registro de un documento mediante el cual se constituyan, transmitan, modifiquen o extingan derechos reales sobre un bien inmueble, si ya previamente se encuentra inscrito uno que se le opone o es incompatible con el que pretende *251inscribirse. El texto del artículo, en lo pertinente, señala lo siguiente:
Inscrito o anotado preventivamente en el Registro cualquier documento mediante el cual se constituyan, transmitan, mo-difiquen o extingan derechos reales sobre un bien inmueble, no podrá inscribirse o anotarse ningún otro de igual o anterior fecha que se le oponga o que sea incompatible, por el cual se trasmita o grave dicho inmueble.
Como señala el tratadista Roca Sastre, este artículo es-tablece que
[...] el acto registrable que primeramente ingrese en el Regis-tro de la propiedad se antepone con preferencia excluyente o superioridad de rango a cualquier otro acto registrable que, siéndole incompatible o perjudicial, no hubiere sido presen-tado al Registro o lo hubiere sido con posterioridad, aunque dicho acto fuese de fecha anterior. (Énfasis omitido).(11)
Así, en Distribuidores Gas PR v. Registradora, 188 DPR 351, 363 (2013), refiriéndonos a este artículo, señalamos lo siguiente:
Los títulos anticipados son los que logran acceso al Registro, mientras que los segundos son rezagados por ser opuestos o incompatibles con el ya presentado. El momento de presenta-ción del título en el Registro es el factor decisivo para otorgar esta preferencia excluyente o de superioridad de rango del de-recho objeto del título presentado.
HH I — I h — <

Servidumbres en equidad

La Prof. Margarita E. García Cárdenas nos indica que “[s]iempre ha existido cierto nivel de control sobre la facultad del propietario para construir y desarrollar su *252inmueble”. (12) En las instancias en que este control se da por parte del Estado, tal control obedece y ha obedecido en el pasado a razones de seguridad, salubridad o simple pla-nificación urbana que propenda a un orden social.(13) No obstante, “[m]ientras el Estado comenzaba a regular, de forma uniforme, el uso de los terrenos, los particulares también tenían interés en comprometer a los adquirientes actuales y sobre todo a los futuros a ciertas limitaciones en cuanto a sus propiedades”. (14) Así surge en el siglo xvm, tanto en Inglaterra como en Estados Unidos, la figura de las servidumbres en equidad.(15) En Puerto Rico se recono-ció por primera vez esta figura jurídica en 1913, en el caso de Glines et al. v. Matta et al., 19 DPR 409 (1913). Al defi-nir el concepto, hemos dicho que las servidumbres en equi-dad son “cláusulas restrictivas ‘a beneficio de los presentes y futuros adquirentes’ que imponen cargas o gravámenes especiales, como parte de un plan general de mejoras para el desarrollo de una urbanización residencial en esa finca”.(16) En cuanto a su propósito, en Sands v. Ext. Sagrado Corazón, Inc., 103 DPR 826, 827 (1975), expresamos que “las condiciones restrictivas en urbanizaciones resi-denciales tienen el propósito de preservar la belleza, la co-modidad y la seguridad del reparto residencial según éste es concebido por sus arquitectos y constructores”.
Estas condiciones restrictivas “se constituyen unilateralmente por el urbanizador como parte de las servidumbres en equidad y sirven para limitar las facultades de los futuros adquirentes con respecto al uso destinado y las *253edificaciones permisibles dentro de la finca gravada”.(17) Además, hemos establecido que para que una servidumbre en equidad sea válida y eficaz se requiere que las condicio-nes restrictivas que esta impone sean razonables, que se establezca como parte de un plan general de mejoras, que conste de forma específica en el título de la propiedad y que se inscriba en el Registro de la Propiedad.(18)
IV

Régimen de propiedad horizontal

El concepto de régimen de propiedad horizontal es rela-tivamente joven en Puerto Rico. Este tuvo su origen en nuestra jurisdicción con la aprobación en 1958 de la Ley Núm. 104 de 25 de junio de 1958 (31 LPRA see. 1291 et seq.). Esta ley fue enmendada mediante la Ley Núm. 157 de 4 de junio de 1976. Finalmente se convirtió en nuestra actual Ley de Condominios mediante la aprobación de la Ley Núm. 103 de 5 de abril de 2003, que enmendó casi la totalidad de los artículos de la pasada ley.
Hemos explicado que “[e]l régimen de propiedad horizontal se adoptó en nuestra jurisdicción con una doble finali-dad, a saber, proveer a las personas la posibilidad de disfru-tar el derecho a la propiedad plena e individual de un inmueble y, a la vez, maximizar el uso del escaso terreno disponible en el país”.(19) De esta forma, “[l]a propiedad plena e individual de un apartamento coexiste [...] con la de otros dueños, mientras se comparten unas áreas comunes que pertenecen a todos como parte de la comunidad”.(20)
Importante para la controversia que nos ocupa es *254la realidad de que para que nazca un régimen de propiedad horizontal, es necesario que el mismo sea establecido me-diante escritura pública e inscrito en el Registro. Así, el Art. 2 de la Ley de Condominios, en su parte pertinente, establece lo siguiente:
Las disposiciones de [esta ley] son aplicables sólo al con-junto de apartamientos y elementos comunes cuyo titular único, o titulares todos, si hubiere más de uno, declaren expre-samente su voluntad de someter el referido inmueble al régi-men establecido [en esta ley], haciéndolo constar por escritura pública e inscribiendo ésta en el Registro de la Propiedad. (En-fasis suplido). (21)
En otras palabras, la inscripción en el Registro, con-forme lo establece la Ley de Condominios, es constitutiva del régimen de propiedad horizontal. Además, el tercer pá-rrafo del mismo artículo añade, en cuanto al contenido de la inscripción, que la escritura matriz que establezca el régimen de propiedad horizontal expresará clara y precisa-mente el uso a que será destinada toda área comprendida en el inmueble, y una vez fijado dicho uso solo podrá ser variado mediante el consentimiento unánime de los titulares.
V
Como adelantamos al principio, en su Recurso Guberna-tivo la parte peticionaria esboza la teoría de que ambas figuras jurídicas, la servidumbre en equidad como condi-ción restrictiva y el régimen de propiedad horizontal, pue-den coexistir en el Registro.(22)
*255En síntesis, la parte peticionaria argumenta que la de-terminación de la Registradora de que la existencia de cier-tas servidumbres impiden la inscripción en el Registro del régimen de propiedad horizontal, no encuentra apoyo en la Ley Hipotecaria.(23) Señala que no ha podido encontrar dis-posición “que provea o tan siquiera sugiera que la existen-cia de una servidumbre en equidad tiene el efecto de impo-ner limitaciones legales al dominio, que impidan la inscripción o anotación de actos del titular afectado”.(24) Además, argumenta que, con excepción de la presencia de una prohibición de enajenar, la caracterización de un dere-cho real no impide el que ambos derechos coexistan en el Registro, como tantos otros derechos, y añade, “[mjáxime cuando si se considera que la figura jurídica de las servi-dumbres en equidad, es en nuestro ordenamiento, una de origen jurisprudencial”.(25)
Como bien señala la parte peticionaria, fue mediante Glines et al. v. Matta et al., supra, que este Tribunal incor-poró del “common law” la figura jurídica de la servidumbre en equidad en nuestra jurisdicción. Desde entonces, sobre medio centenar de casos a través de más de un siglo de jurisprudencia, han establecido una figura jurídica que hoy se encuentra firmemente arraigada en nuestro acervo jurídico.(26) Como hemos señalado antes, “esta figura ha evolucionado en nuestro ordenamiento jurídico y tiene sus-tantividad propia”.(27)
*256Así, mediante Lawton v. Rodriguez Rivera, 35 DPR 487 (1926), establecimos el requisito de que la servidumbre en equidad tiene que estar inscrita en el Registro, comen-zando de esa manera, en aquel entonces, a aclimatar esta figura a las características civilistas de la fe pública registral.(28) En Asoc. V. Villa Caparra v. Iglesia Católica, 117 DPR 346 (1986), establecimos que las servidumbres en equidad, una vez son inscritas en el Registro, se con-sideran derechos reales oponibles erga omnes. De esta forma, dejamos claramente establecido que la servidum-bre en equidad sigue o persigue al inmueble sobre el cual se establece, sin importar quien o quienes advengan sus futuros dueños.(29)
En fin, esta centenaria criatura jurisprudencial ha con-vivido con nuestro Registro de la Propiedad práctica-mente desde sus inicios,(30) sin que la Legislatura haya sentido la necesidad de incorporarla a nuestra Ley Hipotecaria. Nuestra Asamblea Legislativa no la ha in-corporado ni la ha modificado para afectar su relación con el Registro. Es evidente, entonces, que la inacción de la Legislatura por más de un siglo constituye un endoso, no solo a esta figura, sino a su desarrollo jurisprudencial. (31)
En el caso de autos, las condiciones restrictivas por las cuales la Registradora denegó la inscripción en el Regis-tro constituyen unas servidumbres en equidad que esta-blecen claramente de su texto el tipo de vivienda que puede ser edificada en el predio inscrito. Como ya hemos *257advertido, el régimen de propiedad horizontal que la pe-ticionaria pretende inscribir es, en este caso, incompatible con las servidumbres en equidad previamente inscritas. Como también ya advertimos, el Art. 56 de la Ley Hipotecaria, supra, dispone que un Registrador no puede permitir la inscripción en el Registro de un docu-mento mediante el cual se constituyan, transmitan, mo-difiquen o extingan derechos reales sobre un bien inmue-ble, si ya previamente se encuentra inscrito uno que se le opone o es incompatible con el que pretende inscribirse.
Es claro que en este caso la inscripción del régimen de propiedad horizontal propuesta por la peticionaria extin-guiría, o cuando menos modificaría una parte de la servi-dumbre en equidad previamente inscrita. Siendo así, y como bien determinó la Registradora, no procede la ins-cripción solicitada.
VI
Por los fundamentos antes expuestos, se confirma la re-calificación recurrida.

Se dictará sentencia de conformidad.

La Jueza Presidenta Señora Fiol Matta y la Juez Aso-ciada Señora Rodríguez Rodríguez concurrieron con el re-sultado sin opinión escrita.

 SLG Pérez-Rivera v. Registrador, 189 DPR 729, 731 (2013).


 íd., pág. 739. En SLG Pérez-Rivera, supra, los peticionarios —cuya solicitud de inscripción era similar a la de la peticionaria del caso de autos— fundamentaron su solicitud de recalificación y posterior Recurso Gubernativo en que “el aumento poblacional en la zona urbana de San Juan no justifica la permanencia de amplias residencias familiares en el centro de dicho municipio”. (Énfasis suplido). íd., pág. 733. Así, adujeron que lo que proponían no constituía “una desviación de las condi-ciones restrictivas establecidas hace siete décadas, sino una atemperación a las nece-sidades de desarrollo actuales”. (Énfasis suplido). íd.


 Distribuidores Gas PR v. Registradora, 188 DPR 351, 361 (2013).


 30 LPRA see. 2001 et seq.


 Reglamento Núm. 2674, Departamento de Estado, 9 de julio de 1980, pág. 29.


 Rigores v. Registrador, 165 DPR 710, 719-720 (2005).


 30 LPRA see. 2267.


 Cabassa v. Registrador, 116 DPR 861, 864 (1986).


 SLG Pérez-Rivera v. Registradora, supra; Rigores v. Registrador, supra.


 30 LPRA see. 2259.


 R.M. Roca Sastre y L. Roca-Sastre Muncunill, Derecho hipotecario, 8va ed., Barcelona, Ed. Bosch, 1995, T. II, pág. 1.


 M.E. García Cárdenas, Derechos de urbanizaciones: servidumbres en equi-dad, controles de acceso e instalaciones vecinales, San Juan, Ed. Inteijuris, 2010, pág. 6.


 íd.


 íd.


 íd.


 Asoc. Vec. Urb. Huyke v. Bco. Santander, 157 DPR 521, 534-535 (2002), citando a Colón v. San Patricio Corporation, 81 DPR 242, 250 (1959).


 SLG Pérez-Rivera v. Registradora, supra, pág. 736.


 Residentes Parkville v. Díaz, 159 DPR 374, 383 (2003).


 Colón Ortiz v. Asoc. Cond. B.T. I, 185 DPR 946, 959 (2012).


 íd.


 31 LPRA see. 1291.


 En el Recurso Gubernativo, pág. 8, la parte peticionaria también argumentó que “las condiciones [restrictivas] que nos ocupan carecen de la especialidad y clari-dad necesaria para ser oponibles y exigibles”. Este Tribunal no atenderá el argu-mento de la parte peticionaria a los fines de atacar colateralmente las servidumbres en equidad sobre la finca. Nos limitaremos al asunto ante nuestra consideración, *255esto es, determinar si la Registradora actuó correctamente al denegar la inscripción del documento.


íd., pág. 10.


 íd., pág. 11.


 Recurso Gubernativo, págs. 12-13.


 La Prof. Margarita E. García Cárdenas hace una copiosa recolección de parte de esta jurisprudencia. Véase García Cárdenas, op. cit., págs. 11-208.


 Residentes Parkville v. Díaz, supra, pág. 382.


 Asoc. Vec. Urb. Huyke v. Bco. Santander, supra, pág. 535.


 Es de notar que en este aspecto la figura de servidumbres en equidad en nuestra jurisdicción no difiere mucho de aquellas jurisdicciones angloparlantes de donde proviene. Así, y como señala la profesora García Cárdenas, “[e]n Inglaterra y en Estados Unidos se acepta que existen derechos que, si bien son constituidos por dos personas, tienen el efecto de correr con el inmueble, ‘run with the land’ ”, García Cárdenas, op. cit., pág. 15.


 Nuestro Registro de la Propiedad se estableció en el 1890, y las servidum-bres en equidad objeto de la controversia en Glines et al. v. Matta et al., supra, se habían inscrito en el Registro.


 Véase Opinión disidente del Juez Stevens en Rodríguez de Quijas v. Shearson/American Exp., Inc., 490 US 477, 486 (1989).